Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of August 7, 2019, by and
between PHIO PHARMACEUTICALS CORP., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company’s common stock, $0.0001
par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                 “Accelerated Purchase Date” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in Section 2(b) hereof.

 

(b)                 “Accelerated Purchase Minimum Price Threshold” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, any
minimum per share price threshold set forth in the applicable Accelerated
Purchase Notice.

 

(c)                 “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to buy a
specified Accelerated Purchase Share Amount on the applicable Accelerated
Purchase Date pursuant to Section 2(b) hereof at the applicable Accelerated
Purchase Price.

 

(d)                 “Accelerated Purchase Price” means, with respect to any
particular Accelerated Purchase made pursuant to Section 2(b) hereof, the lower
of (i) ninety-five percent (95%) of the VWAP for the period beginning at 9:30:01
a.m., Eastern time, on the applicable Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official open (or
commencement) of trading on the Principal Market on such applicable Accelerated
Purchase Date (the “Accelerated Purchase Commencement Time”), and ending at the
earliest of (A) 4:00:00 p.m., Eastern time, on such applicable Accelerated
Purchase Date, or such other time publicly announced by Principal Market as the
official close of trading on the Principal Market on such applicable Accelerated
Purchase Date, (B) such time, from and after the Accelerated Purchase
Commencement Time for such Accelerated Purchase, that the total number (or
volume) of shares of Common Stock traded on the Principal Market has exceeded
the applicable Accelerated Purchase Share Volume Maximum, and (C) such time,
from and after the Accelerated Purchase Commencement Time for such Accelerated
Purchase, that the Sale Price has fallen below the applicable Accelerated
Purchase Minimum Price Threshold (such earliest of (i)(A), (i)(B) and (i)(C)
above, the “Accelerated Purchase Termination Time”), and (ii) the Closing Sale
Price of the Common Stock on such applicable Accelerated Purchase Date.

 

(e)                 “Accelerated Purchase Share Amount” means, with respect to
an Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in clause (i) of the
second sentence of Section 2(b) hereof (subject to the Purchase Share
limitations contained in Section 2(a) hereof) and (ii) an amount equal to (A)
the Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

 

 

 

 

 



 1 

 

 

(f)                  “Accelerated Purchase Share Percentage” means, with respect
to any Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent
(30%).

 

(g)                 “Accelerated Purchase Share Volume Maximum” means, with
respect to an Accelerated Purchase made pursuant to Section 2(b) hereof, a
number of shares of Common Stock equal to (i) the applicable Accelerated
Purchase Share Amount to be purchased by the Investor pursuant to the applicable
Accelerated Purchase Notice for such Accelerated Purchase, divided by (ii) the
Accelerated Purchase Share Percentage.

 

(h)                 “Additional Accelerated Purchase Date” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof and (ii)
on which the Investor receives, prior to 1:00 p.m., Eastern time, on such
Business Day, a valid Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase in accordance with this Agreement.

 

(i)                   “Additional Accelerated Purchase Minimum Price Threshold”
means, with respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, any minimum per share price threshold set forth in the
applicable Additional Accelerated Purchase Notice.

 

(j)                  “Additional Accelerated Purchase Notice” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, an irrevocable written notice from the Company to the Investor directing
the Investor to purchase the applicable Additional Accelerated Purchase Share
Amount at the Additional Accelerated Purchase Price for such Additional
Accelerated Purchase in accordance with this Agreement.

 

(k)                 “Additional Accelerated Purchase Price” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
lower of (i) ninety-five percent (95%) of the VWAP for the period on the
applicable Additional Accelerated Purchase Date, beginning at the latest of (A)
the applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date.

 

(l)                   “Additional Accelerated Purchase Share Amount” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, the number of Purchase Shares directed by the Company to be purchased by
the Investor on an Additional Accelerated Purchase Notice, which number of
Purchase Shares shall not exceed the lesser of (i) 300% of the number of
Purchase Shares directed by the Company to be purchased by the Investor pursuant
to the corresponding Regular Purchase Notice for the corresponding Regular
Purchase referred to clause (i) of the second sentence of Section 2(c) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) an amount equal to (A) the Additional Accelerated Purchase Share Percentage
multiplied by (B) the total number (or volume) of shares of Common Stock traded
on the Principal Market during the period on the applicable Additional
Accelerated Purchase Date beginning at the Additional Accelerated Purchase
Commencement Time for such Additional Accelerated Purchase and ending at the
Additional Accelerated Purchase Termination Time for such Additional Accelerated
Purchase.

 

 

 

 



 2 

 

 

(m)               “Additional Accelerated Purchase Share Percentage” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, thirty percent (30%).

 

(n)                 “Additional Accelerated Purchase Share Volume Maximum”
means, with respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, a number of shares of Common Stock equal to (i) the
applicable Additional Accelerated Purchase Share Amount to be purchased by the
Investor pursuant to the applicable Additional Accelerated Purchase Notice for
such Additional Accelerated Purchase, divided by (ii) the Additional Accelerated
Purchase Share Percentage.

 

(o)                 “Available Amount” means, initially, Ten Million Dollars
($10,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(p)                 “Average Price” means a price per Purchase Share (rounded to
the nearest tenth of a cent) equal to the quotient obtained by dividing (i) the
aggregate gross purchase price paid by the Investor for all Purchase Shares
purchased pursuant to this Agreement, by (ii) the aggregate number of Purchase
Shares issued pursuant to this Agreement.

 

(q)                 “Bankruptcy Law” means Title 11, U.S. Code, or any similar
federal or state law for the relief of debtors.

 

(a)                 “Base Price” means a price per Purchase Share equal to the
sum of (i) the Signing Market Price and (ii) $0.0417 (subject to adjustment for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction that occurs on or after the date of
this Agreement).

 

(r)                  “Business Day” means any day on which the Principal Market
is open for trading, including any day on which the Principal Market is open for
trading for a period of time less than the customary time.

 

(s)                  “Closing Sale Price” means, for any security as of any
date, the last closing sale price for such security on the Principal Market as
reported by the Principal Market.

 

(t)                  “Confidential Information” means any information disclosed
by either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

 

 

 



 3 

 

 

(u)                 “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.

 

(v)                 “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

 

(w)                “DWAC Shares” means shares of Common Stock that are (i)
issued in electronic form, (ii) freely tradable and transferable and without
restriction on resale and (iii) timely credited by the Company to the Investor’s
or its designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with
DTC under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(x)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(y)                 “Material Adverse Effect” means any material adverse effect
on (i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, other acts of God, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(z)                 “Maturity Date” means the first day of the month immediately
following the thirty (30) month anniversary of the Commencement Date.

 

(aa)               “PEA Period” means the period commencing at 9:30 a.m.,
Eastern time, on the fifth (5th) Business Day immediately prior to the filing of
any post-effective amendment to the Registration Statement (as defined herein)
or New Registration Statement (as such term is defined in the Registration
Rights Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

(bb)              “Person” means an individual or entity including but not
limited to any limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(cc)               “Principal Market” means The Nasdaq Capital Market (or any
nationally recognized successor thereto); provided, however, that in the event
the Company’s Common Stock is ever listed or traded on The Nasdaq Global Market,
The Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
the NYSE Arca, the OTC Bulletin Board, the OTCQX operated by the OTC Markets
Group, Inc. or the OTCQB operated by the OTC Markets Group, Inc. (or any
nationally recognized successor to any of the foregoing), then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.

 

(dd)              “Purchase Amount” means, with respect to any Regular Purchase,
any Accelerated Purchase or any Additional Accelerated Purchase made hereunder,
the portion of the Available Amount to be purchased by the Investor pursuant to
Section 2 hereof.

 

 

 

 



 4 

 

 

(ee)              “Purchase Date” means, with respect to any Regular Purchase
made pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives by 6:00 p.m., Eastern time, of such Business Day a valid Regular
Purchase Notice that the Investor is to buy Purchase Shares pursuant to Section
2(a) hereof.

 

(ff)               “Purchase Price” means, with respect to any Regular Purchase
made pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on
the applicable Purchase Date and (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(gg)              “Registration Rights Agreement” means that certain
Registration Rights Agreement, of even date herewith between the Company and the
Investor.

 

(hh)              “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the applicable Purchase Date for such Regular Purchase.

 

(ii)                 “Sale Price” means any trade price for the shares of Common
Stock on the Principal Market as reported by the Principal Market.

 

(jj)                “SEC” means the U.S. Securities and Exchange Commission.

 

(kk)              “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(ll)                 “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

(mm)            “Signing Market Price” means $0.3767, representing the
consolidated closing bid price of the Common Stock on The Nasdaq Capital Market
on the date of this Agreement, which is calculated as the lower of (i) the most
recent closing price of the Common Stock on the Nasdaq Capital Market
immediately preceding the execution of this Agreement or (ii) the average of the
closing price of the Common Stock on the Nasdaq Capital Market for the five
Business Days immediately preceding the signing of this Agreement.

 

(nn)             “Subsidiary” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

 

(oo)             “Transaction Documents” means, collectively, this Agreement and
the schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(pp)             “Transfer Agent” means Computershare, Inc., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

 

(qq)             “VWAP” means the volume weighted average price of the Common
Stock on the Principal Market, as reported on the Principal Market or by another
reputable source such as Bloomberg, L.P.

 

2.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

 

 

 



 5 

 

 

(a)                 Commencement of Regular Sales of Common Stock. Upon the
satisfaction of the conditions set forth in Sections 7 and 8 hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to the greater of (i) Two Hundred
Thousand (200,000) Purchase Shares, subject to adjustment as set forth below in
this Section 2(a) (such maximum number of Purchase Shares, as may be adjusted
from time to time, (the “Regular Purchase Share Limit”)), or (ii) Fifty Thousand
Dollars ($50,000) at the Purchase Price on the Purchase Date (each such
purchase, a “Regular Purchase”); provided, however, that (i) the Regular
Purchase Share Limit may be increased at the election of the Company to up to
Three Hundred Thousand (300,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $0.60 on the Purchase Date, (ii) the
Regular Purchase may be increased at the election of the Company to up to Four
Hundred Thousand (400,000) Purchase Shares, provided that the Closing Sale Price
of the Common Stock is not below $0.80 on the Purchase Date, and (iii) the
Regular Purchase may be increased at the election of the Company to up to Five
Hundred Thousand (500,000) Purchase Shares, provided that the Closing Sale Price
of the Common Stock is not below $1.00 on the Purchase Date; provided, further,
however, that the Investor’s committed obligation under any single Regular
Purchase shall not exceed One Million Dollars ($1,000,000). If the Company
delivers any Regular Purchase Notice for a Purchase Amount in excess of the
limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
amount of Purchase Shares set forth in such Regular Purchase Notice exceeds the
amount of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the amount of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver multiple Regular Purchase
Notices to the Investor as often as every Business Day, so long as the Company
has not failed to deliver Purchase Shares for all prior Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases, including, without
limitation, those that have been effected on the same Business Day as the
applicable Purchase Date, have theretofore been received by the Investor as DWAC
Shares in accordance with this Agreement. Notwithstanding the foregoing, the
Company shall not deliver any Regular Purchase Notices during the PEA Period.

 

(b)                 Accelerated Purchases. Subject to the terms and conditions
of this Agreement, beginning one (1) Business Day following the Commencement
Date and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(a) above, the Company shall also have the right, but not the
obligation, to direct the Investor by the Company’s delivery to the Investor of
an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount not exceeding the
Accelerated Purchase Share Amount in accordance with this Agreement (each such
purchase, an “Accelerated Purchase”). The Company may deliver an Accelerated
Purchase Notice to the Investor only on a Purchase Date on which (i) the Company
also properly submitted a Regular Purchase Notice providing for a Regular
Purchase of a number of Purchase Shares not less than the Regular Purchase Share
Limit then in effect on such Purchase Date in accordance with this Agreement
(including, without limitation, giving effect to any increase to the Regular
Purchase Share Limit as a result of the Closing Sale Price of the Common Stock
exceeding certain thresholds set forth in Section 2(a) above on such Purchase
Date and any other adjustments to the Regular Purchase Share Limit, in each case
pursuant to Section 2(a) above) and (ii) if all Purchase Shares subject to all
prior Regular Purchases, Accelerated Purchases and Additional Accelerated
Purchases, including, without limitation, those that have been effected on the
same Business Day as the applicable Accelerated Purchase Date with respect to
which the applicable Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement. If
the Company delivers any Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Accelerated Purchase
Share Amount that the Company is then permitted to include in such Accelerated
Purchase Notice, such Accelerated Purchase Notice shall be void ab initio to the
extent (and only to the extent) of the amount by which the number of Purchase
Shares set forth in such Accelerated Purchase Notice exceeds the Accelerated
Purchase Share Amount which the Company is permitted to include in such
Accelerated Purchase Notice in accordance herewith (which shall be confirmed in
an Accelerated Purchase Confirmation (defined below)), and the Investor shall
have no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided that the Investor shall remain obligated
to purchase the Accelerated Purchase Share Amount which the Company is permitted
to include in such Accelerated Purchase Notice. Within one (1) Business Day
after completion of each Accelerated Purchase Date, the Accelerated Purchase
Share Amount and the applicable Accelerated Purchase Price shall be set forth on
a confirmation of the Accelerated Purchase to be provided to the Company by the
Investor (an “Accelerated Purchase Confirmation”). Notwithstanding the
foregoing, the Company shall not deliver any Accelerated Purchase Notices during
the PEA Period.

 

 

 

 



 6 

 

 

(c)                 Additional Accelerated Purchases. Subject to the terms and
conditions of this Agreement, beginning one (1) Business Day following the
Commencement Date and thereafter, in addition to purchases of Purchase Shares as
described in Section 2(a) and Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its timely
delivery to the Investor of an Additional Accelerated Purchase Notice on an
Additional Accelerated Purchase Date in accordance with this Agreement, to
purchase the applicable Additional Accelerated Purchase Share Amount at the
applicable Additional Accelerated Purchase Price therefor in accordance with
this Agreement (each such purchase, an “Additional Accelerated Purchase”). The
Company may deliver multiple Additional Accelerated Purchase Notices to the
Investor on an Additional Accelerated Purchase Date; provided, however, that the
Company may deliver an Additional Accelerated Purchase Notice to the Investor
only (i) on a Business Day that is also the Accelerated Purchase Date for an
Accelerated Purchase with respect to which the Company properly submitted to the
Investor an Accelerated Purchase Notice in accordance with this Agreement on the
applicable Purchase Date for a Regular Purchase of a number of Purchase Shares
not less than the Regular Purchase Share Limit then in effect in accordance with
this Agreement (including, without limitation, giving effect to any increase to
the Regular Purchase Share Limit as a result of the Closing Sale Price of the
Common Stock exceeding certain thresholds set forth in Section 2(a) above on
such Purchase Date and any other adjustments to the Regular Purchase Share
Limit, in each case pursuant to Section 2(a) above), and (ii) if all Purchase
Shares subject to all prior Regular Purchases, Accelerated Purchases and
Additional Accelerated Purchases, including, without limitation, those that have
been effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement. If the Company delivers any Additional
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Additional Accelerated Purchase Share Amount
that the Company is then permitted to include in such Additional Accelerated
Purchase Notice in accordance with the terms of this Agreement, such Additional
Accelerated Purchase Notice shall be void ab initio to the extent (and only to
the extent) of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Additional Accelerated
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such Additional Accelerated Purchase Notice. Within one
(1) Business Day after completion of each Additional Accelerated Purchase Date,
the Investor will provide to the Company a written confirmation of each
Additional Accelerated Purchase on such Additional Accelerated Purchase Date
setting forth the applicable Additional Accelerated Purchase Share Amount and
Additional Accelerated Purchase Price for each such Additional Accelerated
Purchase on such Additional Accelerated Purchase Date (each, an “Additional
Accelerated Purchase Confirmation”). Notwithstanding the foregoing, the Company
shall not deliver any Additional Accelerated Purchase Notices during the PEA
Period.

 

(d)                 Payment for Purchase Shares. For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such and Additional Accelerated Purchase, respectively, Accelerated
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase, an Accelerated
Purchase or an Additional Accelerated Purchase (as applicable) within two (2)
Business Days following the receipt by the Company of the Purchase Price,
Accelerated Purchase Price and Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(d), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then the Company shall, within
two (2) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Cover Price”), at which point the Company’s obligation to deliver such Purchase
Shares as DWAC Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Investor such Purchase Shares as DWAC Shares and pay cash to the
Investor in an amount equal to the excess (if any) of the Cover Price over the
total Purchase Amount paid by the Investor pursuant to this Agreement for all of
the Purchase Shares to be purchased by the Investor in connection with such
Regular Purchase, Accelerated Purchase and Additional Accelerated Purchase (as
applicable). The Company shall not issue any fraction of a share of Common Stock
upon any Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

 

 

 



 7 

 

 

(e)                 Beneficial Ownership Limitation. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not issue or sell,
and the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm
orally or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

(f)                  Compliance with Principal Market Rules.

 

(i)                   Exchange Cap. Subject to Section 2(f)(ii) below, the
Company shall not issue or sell any shares of Common Stock pursuant to this
Agreement, and the Investor shall not purchase or acquire any shares of Common
Stock pursuant to this Agreement, to the extent that after giving effect
thereto, the aggregate number of shares of Common Stock that would be issued
pursuant to this Agreement and the transactions contemplated hereby would be
equal or greater to 5,015,730 shares of Common Stock (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction), representing 19.99% of
the shares of Common Stock outstanding on the date of this Agreement (which
number of shares shall be reduced, on a share-for-share basis, by the number of
shares of Common Stock issued or issuable pursuant to any transaction or series
of transactions that may be aggregated with the transactions contemplated by
this Agreement under applicable rules of the Nasdaq Capital Market or any other
Principal Market on which the Common Stock may be listed or quoted) (the
“Exchange Cap”), unless and until the Company elects to solicit stockholder
approval of the issuance of Common Stock as contemplated by this Agreement and
the stockholders of the Company have in fact approved such issuance in
accordance with the applicable rules and regulations of the Nasdaq Capital
Market, any other Principal Market on which the Common Stock may be listed or
quoted, and the Company’s Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), and the Company’s Bylaws, as amended (the
“Bylaws”). For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the issuance of Common Stock
as contemplated by this Agreement; provided, that if stockholder approval is not
obtained in accordance with this Section 2(f)(i), the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement (except as set forth in
Section 2(f)(ii) below).

 

(ii)                 At-Market Transaction. Notwithstanding Section 2(f)(i)
above and subject to the prior approval of the Nasdaq Capital Market or any
other Principal Market on which the Common Stock may be listed or quoted (to the
extent required), the Exchange Cap shall not be applicable for any purposes of
this Agreement and the transactions contemplated hereby, solely to the extent
that (and only for so long as) the Average Price shall equal or exceed the Base
Price and in accordance with any other applicable rules of the Nasdaq Capital
Market or any other Principal Market on which the Common Stock may be listed or
quoted (it being hereby acknowledged and agreed that the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all other times during the term of this Agreement, unless the
stockholder approval referred to in Section 2(f)(i) is obtained).

 

 

 

 



 8 

 

 

(iii)                General. The Company shall not issue any Securities
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of the Principal Market. Furthermore, the Company agrees that it
shall not issue any Securities pursuant to this Agreement if, at the time of
such issuance (Y) the effectiveness of the Registration Statement registering
the Securities has lapsed for any reason (including, without limitation, the
issuance of a stop order or similar order) or (Z) the Registration Statement is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor, as the case may be) of any or all of the Securities to be issued to
the Investor under the Transaction Documents. The provisions of this Section
2(f) shall be implemented in a manner otherwise than in strict conformity with
the terms hereof only if necessary to ensure compliance with the Securities Act
and the rules and regulations of the Principal Market.

 

3.INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)                 Investment Purpose. The Investor is acquiring the Securities
as principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other Persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the Registration Statement described
herein or otherwise in compliance with applicable federal and state securities
laws). The Investor is acquiring the Securities hereunder in the ordinary course
of its business.

 

(b)                 Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(c)                 Reliance on Exemptions. The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

(d)                 Information. The Investor understands that its investment in
the Securities involves a high degree of risk. The Investor (i) is able to bear
the economic risk of an investment in the Securities including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Securities and (iii) has had an opportunity to ask questions
of and receive answers from the officers of the Company concerning the financial
condition and business of the Company and other matters related to an investment
in the Securities. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in Section 4 below. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e)                 No Governmental Review. The Investor understands that no
U.S. federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)                  Transfer or Sale. The Investor understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

 

 

 

 



 9 

 

 

(g)                 Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(h)                 Residency. The Investor is a resident of the State of
Illinois.

 

(i)                  No Short Selling. The Investor represents and warrants to
the Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor, except as set forth in the
disclosure schedules attached hereto, which exceptions shall be deemed to be a
part of the representations and warranties made hereunder, that as of the date
hereof and as of the Commencement Date:

 

(a)                 Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
Certificate of Incorporation, bylaws or other organizational or charter
documents. Each of the Company and its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in a Material Adverse Effect and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company has no Subsidiaries except as set forth on Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2018.

 

(b)                 Authorization; Enforcement; Validity. (i) The Company has
the requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation and/or Bylaws to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 

 

 

 



 10 

 

 

(c)                 Capitalization. As of the date hereof, the authorized
capital stock of the Company is set forth in Schedule 4(c) hereof. Except as
disclosed in the SEC Documents (as defined below), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Certificate of Incorporation, and the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and summaries of the
terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto.

 

(d)                 Issuance of Securities. Upon issuance and payment therefor
in accordance with the terms and conditions of this Agreement, the Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. 26,546,323 shares of Common Stock
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 500,000 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Commitment Shares (as defined below in Section
5(e)) in accordance with this Agreement. The Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(e)                 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, preferences and rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, preferences and rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations or amendments that could not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Since one year prior to the date hereof, and
except as disclosed in the SEC Documents, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.

 

 

 

 



 11 

 

 

(f)                  SEC Documents; Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the 24 months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof. The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

(g)                 Absence of Certain Changes. Except as disclosed in the SEC
Documents, since December 31, 2018, there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries. The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. The Company is financially
solvent and is generally able to pay its debts as they become due.

 

(h)                 Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors in their capacities as such, which could reasonably be expected to
have a Material Adverse Effect.

 

(i)                   Acknowledgment Regarding Investor’s Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

 

 

 



 12 

 

 

(j)                  No General Solicitation; No Aggregated Offering. Neither
the Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to be aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)                 Intellectual Property Rights. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted. None of the Company’s material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement. The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

 

(l)                  Environmental Laws. The Company and its Subsidiaries (i)
are in compliance with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)                Title. Except as disclosed in the SEC Documents, the Company
and its Subsidiaries have good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
(“Liens”) and, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and its Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(n)                 Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)                 Regulatory Permits. The Company and its Subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

 

 

 



 13 

 

 

(p)                 Tax Status. The Company and each of its Subsidiaries has
made or filed all federal and state income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(q)                 Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of lesser of (i) $120,000 or (i) 1% of the
average of the Company's total assets at year end for the last two completed
fiscal years, other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(r)                  Application of Takeover Protections. The Company and its
Board of Directors have taken or will take prior to the Commencement Date all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.

 

(s)                  Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
(12) months preceding the date of this Agreement taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

(t)                  Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

 

 

 



 14 

 

 

(u)                 DTC Eligibility. The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(v)                 Sarbanes-Oxley. The Company is in compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

 

(w)                Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Investor shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees that may be due in
connection with the transactions contemplated by the Transaction Documents.

 

(x)                 Investment Company. The Company is not, and immediately
after receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(y)                 Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as set forth in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from the Principal Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Principal Market. Although, as of the date of this Agreement, the Company is
not in compliance with Nasdaq Listing Rule 5550(a)(2) for continued listing on
The Nasdaq Capital Market, the Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements of the Principal Market.

 

(z)                 Accountants. The Company’s accountants are set forth in the
SEC Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(aa)              No Market Manipulation. The Company has not, and to its
knowledge no Person acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb)             Shell Company Status. The Company is not currently, and has
never been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

(cc)              No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

 

 

 



 15 

 

 

5.COVENANTS.

 

(a)                 Filing of Current Report and Registration Statement. The
Company agrees that it shall, within the time required under the Exchange Act,
file with the SEC a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company shall also file with the SEC, by
August 30, 2019, a new registration statement (the “Registration Statement”)
registering the resale of up to 8,125,946 Purchase Shares and 500,000 Commitment
Shares in accordance with the terms of the Registration Rights Agreement. The
Company shall permit the Investor to review and comment upon the final
pre-filing draft version of the Current Report at least two (2) Business Days
prior to its filing with the SEC, and the Company shall, and the Company shall
not file the Current Report or the Registration Statement with the SEC in a form
to which the Investor reasonably objects. The Investor shall use its reasonable
best efforts to comment upon the final pre-filing draft version of the Current
Report within one (1) Business Day from the date the Investor receives it from
the Company.

 

(b)                 Blue Sky. The Company shall take all such action, if any, as
is reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

(c)                 Listing/DTC. The Company shall promptly secure the listing
of all of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall use reasonable best
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall use reasonable best efforts to maintain the listing of the Common
Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not provide the
Investor copies of any such notice that the Company reasonably believes
constitutes material non-public information, and the Company would not be
required to publicly disclose such notice in any report or statement filed with
the SEC under the Exchange Act (including on Form 8-K) or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c). The Company shall take all action necessary
to ensure that its Common Stock can be transferred electronically as DWAC
Shares.

 

(d)                 Prohibition of Short Sales and Hedging Transactions. The
Investor agrees that beginning on the date of this Agreement and ending on the
date of termination of this Agreement as provided in Section 11, the Investor
and its agents, representatives and affiliates shall not in any manner
whatsoever enter into or effect, directly or indirectly, any (i) “short sale”
(as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of
the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.

 

(e)                 Issuance of Commitment Shares. In consideration for the
Investor’s execution and delivery of this Agreement, the Company shall cause the
Transfer Agent to issue as promptly as practicable following the date of this
Agreement 500,000 shares of Common Stock (the “Commitment Shares”) directly to
the Investor and shall deliver to the Transfer Agent the Irrevocable Transfer
Agent Instructions in the form as set forth in Exhibit D attached hereto. For
the avoidance of doubt, all of the Commitment Shares shall be fully earned as of
the date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

 

 

 

 



 16 

 

 

(f)                  Due Diligence; Non-Public Information. The Investor shall
have the right, from time to time as the Investor may reasonably deem
appropriate, and upon providing reasonable advanced notice to perform reasonable
due diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, if
the Investor is holding any Securities at the time of the disclosure of
material, non-public information, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, the Company shall have at least two Business Days to
publicly disclose such material, non-public information prior to any such
disclosure by the Investor or demonstrate to the Investor in writing why such
information does not constitute material, non-public information, and (assuming
the Investor and Investor’s counsel disagree with the Company’s determination),
and the Company shall have failed to publicly disclose such material, non-public
information within such time period. The Investor shall not have any liability
to the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure. The
Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

 

(g)                 Purchase Records. The Investor and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each Regular Purchase, Accelerated Purchase
and Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)                 Taxes. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

 

(i)                   Aggregation.  From and after the date of this Agreement,
neither the Company, nor or any of its affiliates will, and the Company shall
use its reasonable best efforts to ensure that no Person acting on their behalf
will, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, under circumstances that would cause
this offering of the Securities by the Company to the Investor to be aggregated
with other offerings by the Company in a manner that would require stockholder
approval pursuant to the rules of the Principal Market on which any of the
securities of the Company are listed or designated, unless stockholder approval
is obtained before the closing of such subsequent transaction in accordance with
the rules of such Principal Market.

 

(j)                  Use of Proceeds. The Company will use the net proceeds from
the offering for any corporate purpose at the sole discretion of the Company.

 

(k)                 Other Transactions. The Company shall not enter into,
announce or recommend to its stockholders any agreement, plan, arrangement or
transaction in or of which the terms thereof would restrict, materially delay,
conflict with or impair the ability or right of the Company to perform its
obligations under the Transaction Documents, including, without limitation, the
obligation of the Company to deliver the Purchase Shares and the Commitment
Shares to the Investor in accordance with the terms of the Transaction
Documents.

 

 

 

 



 17 

 

 

(l)                  Integration. From and after the date of this Agreement,
neither the Company, nor or any of its affiliates will, and the Company shall
use its reasonable best efforts to ensure that no Person acting on their behalf
will, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, under circumstances that would require
registration of the offer and sale of any of the Securities under the Securities
Act.

 

(m)               Limitation on Variable Rate Transactions. From and after the
date of this Agreement until the thirty (30) month anniversary of the date of
this Agreement (irrespective of any earlier termination of this Agreement), the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, other than in connection with an Exempt Issuance. The
Investor shall be entitled to seek injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages, without the necessity of showing economic loss and
without any bond or other security being required. “Common Stock Equivalents”
means any securities of the Company or its Subsidiaries which entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price or exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such debt or equity securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including any “full ratchet” anti-dilution
provisions) or (ii) enters into any agreement, including, but not limited to, an
“equity line of credit”, “at-the-market offering” or other continuous offering
or similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. For the avoidance of doubt, the offering and sale by the Company of a
warrant with either (i) a customary “cashless exercise” term, or (ii) a
customary weighted-average price anti-dilution adjustment that is triggered by
the Company’s subsequent sale of equity securities at a price that is lower than
the applicable conversion price shall not be deemed to be a prohibited Variable
Rate Transaction. “Exempt Issuance” means the issuance of (a) Common Stock or
options to employees, officers, directors or vendors of the Company pursuant to
any stock or option plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (c) securities in any “at-the-market offering” with or conducted by
a registered broker dealer and (d) securities issued pursuant to acquisitions or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.

 

 

 

 



 18 

 

 

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)                 On the date of this Agreement, the Company shall issue
irrevocable instructions to the Transfer Agent substantially in the form
attached hereto as Exhibit D to issue the Commitment Shares in accordance with
the terms of this Agreement (the “Irrevocable Transfer Agent Instructions”). The
certificate(s) or book-entry statement(s) representing the Commitment Shares,
except as set forth below, shall bear the following restrictive legend (the
“Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(b)                 On the earlier of (i) the Commencement Date and (ii) such
time that the Investor shall request, provided all conditions of Rule 144 under
the Securities Act are met, the Company shall, no later than one (1) Business
Day following the delivery by the Investor to the Company or the Transfer Agent
of one or more legended certificates or book-entry statements representing the
Commitment Shares (which certificates or book-entry statements the Investor
shall promptly deliver on or prior to the first to occur of the events described
in clauses (i) and (ii) of this sentence), as directed by the Investor, issue
and deliver (or cause to be issued and delivered) to the Investor, as requested
by the Investor, either: (A) a certificate or book-entry statement representing
such Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Commitment Shares, and the Purchase
Shares in accordance with the terms of this Agreement and the Registration
Rights Agreement. All Purchase Shares to be issued from and after Commencement
to or for the benefit of the Investor pursuant to this Agreement shall be issued
only as DWAC Shares. The Company represents and warrants to the Investor that,
while this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Commitment Shares, or the
Purchase Shares from and after Commencement, and the Commitment Shares and the
Purchase Shares covered by the Registration Statement shall otherwise be freely
transferable on the books and records of the Company. The Company agrees that if
the Company fails to fully comply with the provisions of this Section 6(b)
within five (5) Business Days of the Investor providing the deliveries referred
to above, the Company shall, at the Investor’s written instruction, purchase
such shares of Common Stock containing the Restrictive Legend from the Investor
at the greater of the (i) Purchase Price or Accelerated Purchase Price paid for
such shares of Common Stock (as applicable) and (ii) the Closing Sale Price of
the Common Stock on the date of the Investor’s written instruction.

 

7.CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

 

(a)                 The Investor shall have executed each of the Transaction
Documents and delivered the same to the Company;

 

 

 

 



 19 

 

 

(b)                 The Registration Statement covering the resale of the
Commitment Shares and Purchase Shares shall have been declared effective under
the Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC;

 

(c)                 All Securities to be issued by the Company to the Investor
under the Transaction Documents shall have been approved for listing on the
Principal Market in accordance with the applicable rules and regulations of the
Principal Market, subject only to official notice of issuance; and

 

(d)                 The representations and warranties of the Investor shall be
true and correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

8.CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

 

(a)                 The Company shall have executed each of the Transaction
Documents and delivered the same to the Investor;

 

(b)                 The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates or book-entry statements representing the
Commitment Shares free from all restrictive and other legends or (ii) a number
of shares of Common Stock equal to the number of Commitment Shares as DWAC
Shares, in each case in accordance with Section 6(b);

 

(c)                 The Common Stock shall be listed or quoted on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;

 

(d)                 The Investor shall have received the opinions of the
Company’s legal counsel dated as of the Commencement Date substantially in the
form heretofore agreed by the parties;

'

(e)                 The representations and warranties of the Company shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date. The Investor shall have received a certificate, executed by
the CEO, President or CFO of the Company, dated as of the Commencement Date, to
the foregoing effect in the form attached hereto as Exhibit A;

 

(f)                  The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

 

(g)                 As of the Commencement Date, the Company shall have reserved
out of its authorized and unissued Common Stock, (i) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 26,546,323 shares of Common
Stock;

 

(h)                 The Commencement Irrevocable Transfer Agent Instructions and
the Notice of Effectiveness of Registration Statement each shall have been
delivered to and acknowledged in writing by the Company and the Company’s
Transfer Agent (or any successor transfer agent);

 

 

 

 



 20 

 

 

(i)                  The Company shall have delivered to the Investor a
certificate evidencing the incorporation and good standing of the Company in the
State of Delaware issued by the Secretary of State of the State of Delaware as
of a date within ten (10) Business Days of the Commencement Date;

 

(j)                  The Company shall have delivered to the Investor a
certified copy of the Certificate of Incorporation as certified by the Secretary
of State of the State of Delaware within ten (10) Business Days of the
Commencement Date;

 

(k)                 The Company shall have delivered to the Investor a
secretary’s certificate executed by the Secretary of the Company, dated as of
the Commencement Date, in the form attached hereto as Exhibit C;

 

(l)                   The Registration Statement covering the resale of the
Commitment Shares and Purchase Shares shall have been declared effective under
the Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale by the Investor of all
of the Securities covered thereby. The Current Report shall have been filed with
the SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;

 

(m)                No Event of Default has occurred, or any event which, after
notice and/or lapse of time, would become an Event of Default has occurred;

 

(n)                 All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o)                 No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any federal, state, local or foreign court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by the
Transaction Documents; and

 

(p)                 No action, suit or proceeding before any federal, state,
local or foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

 

 

 



 21 

 

 

9.INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date the Investor makes written request
for it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by the Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to the
Investor. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

10.EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)                 the effectiveness of a registration statement registering
the resale of the Securities lapses for any reason (including, without
limitation, the issuance of a stop order or similar order) or such registration
statement (or the prospectus forming a part thereof) is unavailable to the
Investor for resale of any or all of the Securities to be issued to the Investor
under the Transaction Documents, and such lapse or unavailability continues for
a period of ten (10) consecutive Business Days or for more than an aggregate of
thirty (30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);

 

 

 

 



 22 

 

 

(b)                 the suspension of the Common Stock from trading on the
Principal Market for a period of one (1) Business Day, provided that the Company
may not direct the Investor to purchase any shares of Common Stock during any
such suspension;

 

(c)                 the delisting of the Common Stock from The Nasdaq Capital
Market, provided, however, that the Common Stock is not immediately thereafter
trading on the New York Stock Exchange, The Nasdaq Global Market, The Nasdaq
Global Select Market, the NYSE American, the NYSE Arca, the OTC Bulletin Board,
the OTCQX operated by the OTC Markets Group, Inc. or the OTCQB operated by the
OTC Markets Group, Inc. (or nationally recognized successor to any of the
foregoing);

 

(d)                 If at any time after the Commencement Date, the Exchange Cap
is reached unless and until stockholder approval is obtained pursuant to Section
2(f) hereof. The Exchange Cap shall be deemed to be reached at such time if,
upon submission of a Regular Purchase Notice or Accelerated Purchase Notice
under this Agreement, the issuance of such shares of Common Stock would exceed
that number of shares of Common Stock which the Company may issue under this
Agreement without breaching the Company’s obligations under the rules or
regulations of the Principal Market;

 

(e)                 the failure for any reason by the Transfer Agent to issue
Purchase Shares to the Investor within three (3) Business Days after the
applicable Purchase Date, Accelerated Purchase Date or Additional Accelerated
Purchase Date (as applicable) on which the Investor is entitled to receive such
Purchase Shares;

 

(f)                  the Company breaches any representation, warranty, covenant
or other term or condition under any Transaction Document if such breach would
reasonably be expected to have a Material Adverse Effect and except, in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues for a period of at least five (5) Business Days;

 

(g)                 if any Person commences a proceeding against the Company
pursuant to or within the meaning of any Bankruptcy Law;

 

(h)                 if the Company, pursuant to or within the meaning of any
Bankruptcy Law, (i) commences a voluntary case, (ii) consents to the entry of an
order for relief against it in an involuntary case, (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, or (iv) makes a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due;

 

(i)                   a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (i) is for relief against the Company in an
involuntary case, (ii) appoints a Custodian of the Company or for all or
substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary; or

 

(j)                  if at any time the Company is not eligible to transfer its
Common Stock electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)                 If pursuant to or within the meaning of any Bankruptcy Law,
the Company commences a voluntary case or any Person commences a proceeding
against the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

 

 

 



 23 

 

 

(b)                 In the event that the Commencement shall not have occurred
on or before October 30, 2019, due to the failure to satisfy the conditions set
forth in Sections 7 and 8 above with respect to the Commencement, either the
Company or the Investor shall have the option to terminate this Agreement at the
close of business on such date or thereafter without liability of any party to
any other party (except as set forth below); provided, however, that the right
to terminate this Agreement under this Section 11(b) shall not be available to
any party if such party is then in breach of any covenant or agreement contained
in this Agreement or any representation or warranty of such party contained in
this Agreement fails to be true and correct such that the conditions set forth
in Section 7(d) or Section 8(e), as applicable, could not then be satisfied.

 

(c)                 At any time after the Commencement Date, the Company shall
have the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.

 

(d)                 This Agreement shall automatically terminate on the date
that the Company sells and the Investor purchases the full Available Amount as
provided herein, without any action or notice on the part of any party and
without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

(e)                 If, for any reason or for no reason, the full Available
Amount has not been purchased in accordance with Section 2 of this Agreement by
the Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(g), 10(h) and 10(i)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under (A) this Agreement with respect to pending Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.MISCELLANEOUS.

 

(a)                 Governing Law; Jurisdiction; Jury Trial. The corporate laws
of the State of Delaware shall govern all issues concerning the relative rights
of the Company and its stockholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 

 



 24 

 

 

(b)                 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)                 Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)                 Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                 Entire Agreement. The Transaction Documents supersede all
other prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)                  Notices. Any notices, consents or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt when
delivered personally; (ii) upon receipt when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Phio Pharmaceuticals Corp.

257 Simarano Drive, Suite 101
Marlborough, MA 01752

Telephone:        508-767-3861

E-mail:               gdispersyn@phiopharma.com

Attention:          Gerrit Dispersyn, Dr. Med. Sc

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:        312.822.9300

Facsimile:          312.822.9301

E-mail:               jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:          Josh Scheinfeld/Jonathan Cope

 

 

 

 



 25 

 

 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone:        305.539.3306

Facsimile:          305.358.7095

E-mail:               clayton.parker@klgates.com

Attention:          Clayton E. Parker, Esq.

 

If to the Transfer Agent:

 

Computershare

462 South 4th Street, Suite 1600

Louisville, KY 40202

Telephone:        800-962-4284

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)                 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

 

(h)                 No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)                   Publicity. The Company shall afford the Investor and its
counsel with the opportunity to review and comment upon, shall consult with the
Investor and its counsel on the form and substance of, and shall give due
consideration to all such comments from the Investor or its counsel on, any
press release, SEC filing or any other public disclosure by or on behalf of the
Company relating to the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby, not less than 24
hours prior to the issuance, filing or public disclosure thereof. The Investor
must be provided with a final version of any such press release, SEC filing or
other public disclosure at least 24 hours prior to any release, filing or use by
the Company thereof. The Company agrees and acknowledges that its failure to
fully comply with this provision constitutes a Material Adverse Effect.

 

(j)                  Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to consummate and
make effective, as soon as reasonably possible, the Commencement, and to carry
out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                 No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

 

 

 

 



 26 

 

 

(l)                   No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

(m)                Remedies, Other Obligations, Breaches and Injunctive Relief.
The Investor’s remedies provided in this Agreement, including, without
limitation, the Investor’s remedies provided in Section 9, shall be cumulative
and in addition to all other remedies available to the Investor under this
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), no remedy of the Investor contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing herein shall limit the Investor’s right to pursue actual
damages for any failure by the Company to comply with the terms of this
Agreement. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investor and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Investor shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

(n)                 Enforcement Costs. If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder.

 

(o)                 Amendment and Waiver; Failure or Indulgence Not Waiver. No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the filing of
the Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

** Signature Page Follows **

 

 

 

 

 

 

 



 27 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

PHIO PHARMACEUTICALS CORP.

 

 

 

By:       /s/ Gerrit Dispersyn                                     

Name: Gerrit Dispersyn, Dr. Med. Sc.

Title: President & CEO

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: Rockledge Capital Corp

 

 

 

By:       /s/  Josh Scheinfeld                                     

Name: Josh Scheinfeld

Title: President

 

 

 

 

 

 

 

 



 28 

